Exhibit 10.29

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (''Agreement') is entered into as of the
22th day of April, 2016 (''Effective Date''), by and between E. Lynne Kelley
("Executive'') and SENSEONICS, INCORPORATED ("Company'').

 

WHEREAS, the Company wishes to continue to employ Executive and Executive wishes
to continue to be its employee, subject to the terms and conditions of this
Agreement;

 

WHEREAS, the Company and Executive desire to set forth their respective rights
and obligations in this Agreement; and

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree to the fo11owing:

 

1.         Employment by the Company.

 

1.1      Position. Subject to the terms set forth herein, the Company agrees to
continue to employ Executive in the position of Chief Medical Officer, and
Executive hereby accepts such continued employment on the terms and conditions
set forth in this Agreement.

 

1.2      Duties. As Chief Medical Officer, Executive will report to the Chief
Executive Officer ("CEO'') and/or such executive designated by the CEO,
performing such duties as are normally associated with Executive's position and
such duties as are assigned to Executive from time to time, subject to the
oversight and direction of the CEO or his designee. During the term of
Executive's employment with the Company, Executive will work on a full time
basis for the Company and will devote Executive's best efforts and substantially
all of Executive's business time and attention to the business of the Company.
Executive shall perform Executive's duties under this Agreement principally out
of the Company's corporate headquarters. In addition, Executive shall make such
business trips to such places as may be necessary or advisable for the efficient
operations of the Company.

 

1.3      Company Policies and Benefits. The employment relationship between the
parties shall also be subject to the Company's personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company's sole discretion. Executive will be eligible to participate on the same
basis as similarly situated employees in the Company's benefit plans in effect
from time to time during Executive's employment. All matters of eligibility for
coverage or benefits under any benefit plan shall be determined in accordance
with the provisions of such plan. The Company reserves the right to change,
alter, or terminate any benefit plan in its sole discretion. Notwithstanding the
foregoing, in the event that the terms of this Agreement differ from or are in
conflict with the Company's general employment policies or practices, this
Agreement shall contro1.





1.

--------------------------------------------------------------------------------

 



2.       Compensation.

 

2.1     Salary. Executive shall receive for Executive's services to be rendered
under this Agreement an initial base salary of $365,000 on an annualized basis,
subject to review and adjustment by the Company in its sole discretion, payable
subject to standard federal and state payroll withholding requirements in
accordance with the Company's standard payroll practices ("Base Salary”).

 

2.2      Bonus. During the period Executive is employed with the Company,
Executive shall be eligible to earn for Executive's services to be rendered
under this Agreement a discretionary annual cash bonus of up to 35% of Base
Salary ("Target Amount"), subject to review and adjustment by the Company in its
sole discretion, payable subject to standard federal and state payroll
withholding requirements. Whether or not Executive earns any bonus will be
dependent upon (a) Executive's continuous performance of services to the Company
through the date any bonus is paid; and (b) the actual achievement by Executive
and the Company of the applicable performance targets and goals set by the CEO.
The annual period over which performance is measured for purposes of this bonus
is January 1  through December 31. The Board will determine in its sole
discretion the extent to which Executive and the Company have achieved the
performance goals upon which the bonus is based and the amount of the bonus,
which could be above or below the Target Amount (and may be zero). Any bonus
shall be subject to the terms of any applicable incentive compensation plan
adopted by the Company. Any bonus, if earned, will be paid to Executive within
the time period set forth in the incentive compensation plan.

 

2.3      Expense Reimbursement. The Company will reimburse Executive for
reasonable business expenses in accordance with the Company's standard expense
reimbursement policy, as the same may be modified by the Company from time to
time. The Company shall reimburse Executive for all customary and appropriate
business-related expenses actually incurred and documented in accordance with
Company policy, as in effect from time to time. For the avoidance of doubt, to
the extent that any reimbursements payable to Executive are subject to the
provisions of Section 409A of the Code: (a) any such reimbursements will bepaid
no later than December  31 of the year following the year in which the expense
was   incurred, (b) the amount of expenses reimbursed in one year will not
affect the amount eligible for reimbursement in any subsequent year, and (c) the
right to reimbursement under thisAgreement will not be subject to liquidation or
exchange for another benefit.

 

3.       Proprietary Information, Inventions, Non-Competition and Non-
Solicitation Obligations. As a condition of employment, Executive agrees to
execute and abide by an Employee Proprietary Information, Inventions,
Non-Competition and Non- Solicitation Agreement attached as Exhibit A
("Proprietary Information Agreement' ), which may be amended by the parties from
time to time without regard to this Agreement. The Proprietary Information
Agreement contains provisions that are intended by the parties to survive and do
survive termination of this Agreement.

 

4.       Outside Activities during Employment. Except with the prior written
consent of the Company's Board of Directors, including consent given to
Executive prior to the signing of this Agreement, Executive will not, while
employed by the Company, undertake or engage in any other employment, occupation
or business enterprise that would interfere with Executive's responsibilities
and the performance of Executive's duties hereunder except for (i) reasonable





2.

--------------------------------------------------------------------------------

 



time devoted to volunteer services for or on behalf of such religious,
educational, non-profit and/or other charitable organization as Executive may
wish to serve, (ii) reasonable time devoted to activities in the non-profit and
business communities consistent with Executive's duties; and (iii) such other
activities as may be specifically approved by the CEO. This restriction shall
not, however, preclude Executive (x) from owning less than one percent (1%) of
the total outstanding shares of a publicly traded company, or (y) from
employment or service in any capacity with Affiliates of the Company. As used in
this Agreement, "Affiliates" means an entity under common management or control
with the Company.

 

5.       No Conflict with Existing Obligations. Executive represents that
Executive's performance of all the terms of this Agreement does not and will not
breach any agreement or obligation of any kind made prior to Executive's
employment by the Company, including agreements or obligations Executive may
have with prior employers or entities for which Executive has provided services.
Executive has not entered into, and Executive agrees that Executive will not
enter into, any agreement or obligation, either written or oral, in conflict
herewith.

 

6.        Termination of Employment. The parties acknowledge that Executive's
employment relationship with the Company is at-will, meaning either the Company
or Executive may terminate Executive's employment at any time, with or without
cause or advanced notice. The provisions in this Section govern the amount of
compensation, if any, to be provided to Executive upon termination of employment
and do not alter this at-wills tat us.

 

6.1      Termination by the Company without Cause or for Good Reason.

 

(a)      The Company shall have the right to terminate Executive's employment
with the Company pursuant to this Section 6.1 at any time, in accordance with
Section 6.6, without "Cause" (as defined in Section 6.2(b) below) by giving
notice as described in Section 8.1 of this Agreement. A termination pursuant to
Section 6.5 below is not a termination without "Cause" for purposes of receiving
the benefits described in this Section 6.1.

 

(b)      If the Company terminates Executive's employment at any time without
Cause or Executive terminates Executive's employment with the Company for Good
Reason and provided that such termination constitutes a "separation from
service" (as defined under Treasury Regulation Section l.409A-l(h), without
regard to any alternative definition thereunder, a "Separation from Service ''),
then Executive shall be entitled to receive the Accrued Obligations (defined
below). If Executive complies with the obligations in Section 6.1(c) below,
Executive shall also be eligible to receive the following severance benefits:
(1) an amount equal to Executive's then current Base Salary for nine (9) months,
less all applicable withholdings and deductions ("Severance''), paid in equal
installments beginning on the Company's first regularly scheduled payroll date
following the Release Effective Date (as defined in Section 6.l(c) below), with
the remaining installments occurring on the Company's regularly scheduled
payroll dates thereafter and (2) a pro rata portion of Executive's Target Amount
for the performance year in which Executive's termination occurs, with such pro
rata  portion calculated based upon  the  number of days that Executive was
employed during such performance year divided by the





3.

--------------------------------------------------------------------------------

 



total number of days in such performance year, payable as a lump sum payment on
the Release Effective Date (as defined below) ("Bonus Severance'').

 

(c)      Executive will be paid all of the Accrued Obligations on the Company's
first payroll date after Executive's date of termination from employment or
earlier if required by law. Executive shall receive the Severance and Bonus
Severance pursuant to Section 6.l(b) of this Agreement and the payments pursuant
to Section 6.1(d) if: (i) by the 60th day following the date of Executive's
Separation from Service, Executive has signed and delivered to the Company a
separation agreement containing an effective, general release of claims in favor
of the Company and its affiliates and representatives, in a form acceptable to
the Company (the ''Release''), which cannot be revoked in whole or part by such
date (the date that the Release can no longer be revoked is referred to as the
"Release Effective Date''); and (ii) if Executive holds any other positions with
the Company, Executive resigns such position(s) to be effective no later than
the date of Executive's termination date (or such other date as requested by the
Board); (iii) Executive returns all Company property; (iv) Executive complies
with Executive's post-termination obligations under this Agreement and the
Proprietary Information Agreement; and (v) Executive complies with the terms of
the Release, including without limitation any non-disparagement and
confidentiality provisions contained in Release. To the extent that any
severance payments are deferred compensation under Section 409A of the Code, and
are not otherwise exempt from the application of Section 409A, then, if the
period during which Executive may consider and sign the Release spans two
calendar years, the payment of Severance will not be made or begin until the
later calendaryear.

 

(d)      If Executive timely elects continued coverage under COBRA for Executive
and Executive's covered dependents under the Company's group health plans
following such termination, then the Company shall pay the COBRA premiums
necessary to continue Executive's and Executive's covered dependents' health
insurance coverage in effect for Executive (and Executive's covered
dependents)  on the termination date until the earliest  of: (i) nine (9) months
following the termination date (the "COBRA Severance  Period");  (ii)  the date
when Executive becomes eligible for substantially equivalent health
insurance  coverage in connection with new employment or self-employment; or
(iii) the date Executive ceases to be eligible for COBRA continuation coverage
for any reason, including plan termination (such period from the termination
date through the earlier.of (i)-(iii), (the "COBRA Payment Period").
Notwithstanding the foregoing, if at any time the Company determines that its
payment of COBRA premiums on Executive's behalf would result in a violation of
applicable law (including, but not limited to, the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying COBRA premiums pursuant to this
Section, the Company shall pay Executive on the last day of each remaining month
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premium for such month, subject to applicable tax withholding (such amount, the
"Special Severance Payment ''), such Special Severance Payment to be  made
without regard to the COBRA period prior to the end of the COBRA Payment Period.
Nothing in this Agreement shall deprive Executive of Executive's rights under
COBRA or ERISA for benefits under plans and policies arising under Executive's
employment by the Company.

 

(e)      For purposes of this Agreement, ''Accrued Obligations" are (i)
Executive's accrued but unpaid salary through the date of termination, (ii) any
unreimbursed business expenses incurred by Executive payable in accordance with
the Company's standard expense reimbursement policies, and (iii) benefits owed
to Executive under any





4.

--------------------------------------------------------------------------------

 



qualified retirement plan or health and welfare benefit plan in which Executive
was a participant in accordance with applicable law and the provisions of such
plan.

 

(f)      The Severance and Bonus Severance provided to Executive pursuant to
this Section 6.1 are in lieu of, and not in addition to, any benefits to which
Executive may otherwise be entitled under any Company severance plan, policy or
program.

 

(g)      Any damages caused by the termination of Executive's employment without
Cause would be difficult to ascertain; therefore, the Severance and Bonus
Severance for which Executive is eligible pursuant to Section 6.l(b) above in
exchange for the Release is agreed to by the parties as liquidated damages, to
serve as full compensation, and not apenalty.

 

(h)      For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any of the following events without Executive's consent: (i) a material
reduction in Executive's Base Salary of at least 10%; (ii) a material breach of
this Agreement by the Company; (iii) any material diminution in Executive's
duties, responsibilities, authority, reporting structure, status or title,
unless approved in writing by Executive; or (iv) the relocation of Executive's
principal place of employment, without Executive's consent, in a manner that
lengthens Executive's one-way commute distance by fifty (50) or more miles from
Executive's then-current principal place of employment immediately prior to such
relocation; provided, however, that, any such termination by Executive shall
only be deemed for Good Reason pursuant to this definition if: (1) Executive
gives the Company written notice of Executive's intent to terminate for Good
Reason within thirty (30) days following the first occurrence of the
condition(s) that Executive believes constitute(s) Good Reason, which notice
shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the "Cure Period"); and (3) Executive voluntarily terminates Executive's
employment within thirty (30) days following the end of the Cure Period.

 

(i)      Any damages caused by the termination of Executive's employment without
Cause or for Good Reason would be difficult to ascertain; therefore, the
payments for which Executive is eligible pursuant to this Section 6.1 above in
exchange for the Release is agreed to by the parties as liquidated damages, to
serve as full compensation, and not apenalty.

 

6.2      Termination by the Company without Cause or for Good Reason Following a
Change in Control.

 

(a) If Executive's employment by the Company is terminated by the Company
without "Cause" (and not due to Disability or death) or by Executive for Good
Reason coincident with a Change in Control (as defined below), then the Company
shall pay or provide Executive with the Accrued Obligations and all of the
benefits described in Section 6.1 above, subject to compliance with Section
6.l(c); provided that: (i) in lieu of the bonus described in Section 6.l(b), the
Company shall pay Executive the larger of a pro-rata amount as described in
Section 6.l(b) or 75% of the Target Amount for the performance year in which
Executive's termination occurs, payable as a lump sum payment on the Release
Effective Date; and (ii) if Executive's employment by the Company or any
successor entity is terminated by the Company or the successor entity
without "Cause" (and not due to Disability or death)
within twelve (12) months following a Change in Control, 100% of the then unvested portion
of the





5.

--------------------------------------------------------------------------------

 



equity awards granted to Executive shall become fully vested.

 

(b)      For purposes of this Agreement, a "Change in Control" means (a) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, other than any
such consolidation, merger or reorganization in which the stockholders of the
Company immediately prior to such consolidation, merger or reorganization,
continue to hold a majority of the voting power of the surviving entity (or, if
the surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; (b) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company's voting power is transferred; provided that the
foregoing shall not include any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof; or (c) a sale, lease, exclusive license or other
disposition of all or substantially all of the assets of the Company. In the
event of any interpretation of this definition, the Board of Directors of the
Company, upon advice of legal counsel, shall have final and conclusive
authority, so long as such authority is exercised in good faith. Notwithstanding
the foregoing, a Change in Control will only be deemed to occur for purposes of
this Agreement it is also meets the definition used for purposes of Treasury
Regulation Section l.409A-3(a)(5), that is, as defined under Treasury Regulation
Section l.409A-3(i)(5).

 

(c)      Any damages caused by the termination of Executive's employment without
Cause or for Good Reason following a Change in Control would be difficult to
ascertain; therefore, the payments for which Executive is eligible pursuant to
Section 6.2 above in exchange for the Release is agreed to by the parties
as liquidated damages, to serve as full compensation, and not a penalty.

 

6.2      Termination by the Company for Cause.

 

(a)      The Company shall have the right to terminate Executive's employment
with the Company at any time, in accordance with Section 6.6, for Cause by
giving notice as described in Section 8.1 of this Agreement. In the event
Executive's employment is terminated at any time for Cause, Executive will not
receive Severance, a Severance Bonus or any other severance compensation or
benefits, except that, pursuant to the Company's standard payroll policies, the
Company shall pay to Executive the Accrued Obligations.

 

(b)      "Cause" for termination shall mean that the Company has determined in
its sole discretion that Executive has engaged in any of the following: (i) a
material breach of any covenant or condition under this Agreement or any other
agreement between the parties; (ii) any act constituting dishonesty, fraud,
immoral  or  disreputable conduct; (iii) any conduct which constitutes a felony
under applicable law; (iv) violation of any written Company policy or any act of
misconduct; (v) refusal to follow or implement a clear and reasonable directive
of the Company; (vi) negligence or incompetence in the performance of
Executive's duties or failure to perform such duties in a manner
satisfactory  to  the Company after the expiration of ten (10) days without cure
after written notice  of such failure;

 





6.

--------------------------------------------------------------------------------

 



or (vii) breach of fiduciary duty.

 

6.4      Resignation by Executive.

 

(a)      Executive may resign from Executive's employment with the Company at
any time, in accordance with Section 6.6, by giving notice as described in
Section 8.1.

 

(b)      In the event Executive resigns from Executive's employment with the
Company for any reason, Executive will not receive Severance, a Severance
Bonus or any other severance compensation or benefits, except
that, pursuant to the Company's standard payroll policies, the Company shall pay
to Executive the Accrued   Obligations.

 

6.5      Termination by Virtue of Death or Disability of Executive.

 

(a)      In the event of Executive's death while employed pursuant to this
Agreement, all obligations of the parties hereunder shall terminate immediately,
in accordance with Section 6.6, and the Company shall, pursuant to the Company's
standard payroll policies, pay to Executive's legal representatives all Accrued
Obligations.

 

(b)      Subject to applicable state and federal law, the Company shall at all
times have the right, upon written notice to Executive, and in accordance with
Section 6.6, to terminate this Agreement based on Executive's Disability.
Termination by the Company of Executive's employment based on "Disability" shall
mean termination because Executive is unable due to a physical or mental
condition to perform the essential functions of Executive's position with or
without reasonable accommodation for 180 days in the aggregate during any twelve
(12) month period or based on the written certification by two licensed
physicians of the likely continuation of such condition for such period. This
definition shall be interpreted and applied consistent with the Americans with
Disabilities Act, the Family and Medical Leave Act, and other applicable law. In
the event Executive's employment is terminated based on Executive's Disability,
Executive will not receive Severance, a Severance Bonus or any other severance
compensation or benefit, except that, pursuant to the Company's standard
payroll policies, the Company shall pay to Executive the Accrued Ob1igations.

 

6.6      Notice; Effective Date of Termination.

 

(a)      Termination of Executive's employment pursuant to this Agreement shall
be effective on the earliest of:

 

(i)      immediately after the Company gives notice to Executive of Executive's
termination, with or without Cause, unless pursuant to Section 6.3(b)(vi) in
which case ten (10) days after notice if not cured or unless the Company
specifies a later date, in which case, termination shall be effective as of such
later date;

 

(ii)     immediately upon the Executive's death;

 

(iii)    ten (10) days after the Company gives notice to Executive of
Executive's termination on account of Executive's Disability, unless the





7.

--------------------------------------------------------------------------------

 



Company specifies a later date, in which case, termination shall be effective as
of such later date, provided that Executive has not returned to the full time
performance of Executive's duties prior to such date;

 

(iv)      ten (10) days after the Executive gives written notice to the
Company of Executive's resignation, provided that the Company may set a
termination date at any time between the date of notice and the date of
resignation, in which case the Executive's resignation shall be effective as
of such other date. Executive will receive compensation through any required
notice period; or

 

(v)       for a termination for Good Reason, immediately upon Executive's full
satisfaction of the requirements of Section 6.1(h).

 

(b)      In the event notice of a termination under subsections (a)(i), (iii),
(iii) and (iv) is given orally, at the other party's request, the party giving
notice must provide written confirmation of such notice within five (5) business
days of the request in compliance with the requirement of Section 8.1 below. In
the event of a termination for Cause or Good Reason, written confirmation shall
specify the subsection(s) of the definition of Cause or Good Reason relied on to
support the decision to terminate.

 

6.7      Cooperation with Company after Termination of Employment. Following
termination of Executive's employment for any reason, Executive agrees to
cooperate fully with the Company in connection with its actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters arising from events, acts, or failures to act
that occurred during the period of Executive's employment by the Company. Such
cooperation includes, without limitation, making Executive available to the
Company upon reasonable notice, without subpoena, to provide complete, truthful
and accurate information in witness interviews, depositions and trial testimony.
In addition, for six months after Executive's employment with the Company ends
for any reason, Executive agrees to cooperate fully with the Company in all
matters relating to the transition of Executive's work and responsibilities on
behalf of the Company, including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company. The Company will reimburse Executive for reasonable out-of-pocket
expenses Executive incurs in connection with any such cooperation (excluding
forgone wages, salary, or other compensation) and will make reasonable efforts
to accommodate Executive's scheduling needs.

 

6.8      Application of Section 409A. It is intended that all of the severance
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, "Section 409A'') provided under Treasury Regulations Sections l
.409A-l(b)(4) and 1.409A-l(b)(9), and this Agreement will be construed in a
manner that complies with Section 409A. If not so exempt, this Agreement (and
any definitions hereunder) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and

 





8.

--------------------------------------------------------------------------------

 



payment terms. No severance payments will be made under this Agreement unless
Executive's termination of employment constitutes a "separation from service"
(as defined under Treasury Regulation Section l.409A-l (h)). For purposes of
Section 409A (including, without limitation, for purposes of Treasury
Regulations Section l.409A-2(b)(2)(iii)), Executive's right to receive any
installment payments under this Agreement (whether severance payments or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. If the Company determines that the
severance benefits provided under this Agreement constitutes "deferred
compensation" under Section 409A and if Executive is a "specified employee" of
the Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code at
the time of Executive's Separation from Service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance will be delayed as follows: on the
earlier to occur of (a) the date that is six months and one day after
Executive's Separation from Service, and (b) the date of Executive's death (such
earlier date, the ''Delayed Initial Payment Date''), the Company will (i) pay to
Executive a lump sum amount equal to the sum of the severance benefits that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the severance benefits had not been
delayed pursuant to this Section 6.8 and (ii) commence paying the balance of the
severance benefits in accordance with the applicable payment schedule set forth
in Section 6. No interest shall be due on any amounts deferred pursuant to this
Section 6.8.

 

7.        Section 280G.

 

7.1      Anything in this Agreement to the contrary notwithstanding, in
the event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 2800 of the Code and
the applicable regulations thereunder (the ''Aggregate Payments"), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which Executive
becomes subject to the excise tax imposed by Section 4999 of the Code; provided
that such reduction shall only occur if it would result in Executive receiving a
higher After Tax Amount (as defined below) than Executive would receive if the
Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 2800 of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.2800-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.2800-1, Q&A-24(b) or (c).

 

7.2      For purposes of this Section 5, the ''After Tax Amount' means the





9.

--------------------------------------------------------------------------------

 



amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on Executive as a result of Executive's
receipt of the Aggregate Payments. For purposes of determining the After Tax
Amount, Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

8.        General Provisions.

 

8.1      Notices. Any notices required hereunder to be in writing shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail or confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location and to Executive at either Executive's address as
listed on the Company payroll, or Company-issued email address, or at such other
address as the Company or Executive may designate by ten (10) days advance
written notice to the other.

 

8.2      Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

8.3      Survival. Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the parties will survive any such termination, whether by expiration of the
term, termination of Executive's employment, or otherwise, for such period as
may be appropriate under the circumstances.

 

8.4      Waiver. If either party should waive any breach of any provisions of
this Agreement, it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

8.5      Complete Agreement. This Agreement constitutes the entire agreement
between Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements, including the Employment Offer Letter
from with the Company dated July 13, 2015. This Agreement is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in writing signed
by

 





10.

--------------------------------------------------------------------------------

 



Executive and an authorized officer of the Company. The parties have entered
into a separate Proprietary Information Agreement and have or may enter into
separate agreements related to equity. These separate agreements govern other
aspects of the relationship between the parties, have or may have provisions
that survive termination of Executive's employment under this Agreement, may be
amended or superseded by the parties without regard to this Agreement and are
enforceable according to their terms without regard to the enforcement provision
of this Agreement.

 

8.6      Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. The parties
agree that facsimile and scanned image copies of signatures will suffice as
original signatures.

 

8.7      Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

8.8      Successors and Assigns. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any Company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets,
if in any such case said Company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. Executive may not assign or
transfer this Agreement or any rights or obligations hereunder, other than to
Executive's estate upon Executive's death.

 

8.9      Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Maryland.

 

8.10    Dispute Resolution. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of the Executive's employment with the Company or out of this
Agreement, or the Executive's termination of employment or termination of this
Agreement, may not be in the best interests of either the Executive or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty. The parties agree that any dispute between the parties arising out
of or relating to the negotiation, execution, performance or termination of this
Agreement or the Executive's employment, including, but not limited to, any
claim arising out of this Agreement, claims under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Executive Retirement Income Security Act, and any similar federal, state or
local law, statute, regulation, or any common law doctrine, whether that dispute
arises during or after employment, shall be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided however, that this dispute
resolution provision shall not apply to any separate agreements between the
parties that do not themselves specify arbitration as an exclusive remedy. The
location for the arbitration shall be the Washington, DC metropolitan area. Any
award made by such panel shall be final, binding and conclusive on the parties
for all purposes, and judgment

 





11.

--------------------------------------------------------------------------------

 



upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The arbitrators' fees and expenses and all administrative
fees and expenses associated with the filing of the arbitration shall be borne
by the Company; provided however, that at the Executive's option, Executive may
voluntarily pay up to one-half the costs and fees. The parties acknowledge and
agree that their obligations to arbitrate under this Section survive the
termination of this Agreement and continue after the termination of the
employment relationship between Executive and the Company. The parties each
further agree that the arbitration provisions of this Agreement shall provide
each party with its exclusive remedy, and each party expressly waives any right
it might have to seek redress in any other forum, except as otherwise expressly
provided in this Agreement. By election arbitration as the means for final
settlement of all claims, the parties hereby waive their respective rights to,
and agree not to, sue each other in any action in a Federal, State or local
court with respect to such claims, but may seek to enforce in court an
arbitration award rendered pursuant to this Agreement. The parties specifically
agree to waive their respective rights to a trial by jury, and further agree
that no demand, request or motion will be made for trial by jury.

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 



12.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

SENSEONICS INCORPORATED

 

 

 

 

 

By:

/s/ Tim Goodnow

 

 

Tim Goodnow

 

 

President & Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ E. Lynne Kelley

 

E. Lynne Kelley

 

 

--------------------------------------------------------------------------------